Citation Nr: 0527650	
Decision Date: 10/13/05    Archive Date: 10/25/05

DOCKET NO.  04-12 261	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Daniel R. Carter, Attorney at 
law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The veteran served on active duty from December 1942 to 
February 1944.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision of the 
North Little Rock, Arkansas, Department of Veterans Affairs 
(VA) Regional Office (RO), which denied service connection 
for bilateral hearing loss.  

In July 2005, the veteran testified before the undersigned at 
a Travel Board hearing.  A transcript of that hearing is of 
record in the claims folder.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify him if 
further action is required on his part.

Pursuant to 38 C.F.R. § 20.900(c), this case is advanced on 
the docket for good cause shown.  


REMAND

The veteran and his attorney contend, in essence, that 
service connection is warranted for bilateral hearing loss 
based upon service incurrence.  The veteran maintains that he 
sustained hearing loss while "rooting out" the Japanese 
resistance while stationed on Guadalcanal.  He maintains he 
was in an artillery unit where he fired a 30 caliber machine 
gun at the enemy.  He served in this capacity for 
approximately one month, and wore no ear protection.  He 
related that he was not a hunter after service nor did he 
work in a noisy environment.  

A review of the record reveals that the veteran indicated, in 
pertinent part, that he underwent testing and was provided 
hearing aids to wear approximately 15 years prior to coming 
to VA for assistance for hearing loss.  In November 2004, the 
veteran submitted a signed request of information to VA in 
order to obtain private medical records from Joe Colclasure, 
MD, related to his evaluation for hearing loss.  It appears 
that those records were never requested by VA.  An attempt 
should be made to obtain those records in connection with the 
claim.  

Additionally, the veteran claims that he served in combat 
during World War II.  In the case of veterans of combat, VA 
shall accept as sufficient proof of service connection of any 
disease or injury alleged to have been incurred in or 
aggravated by such service, satisfactory lay or other 
evidence of service incurrence or aggravation of such injury 
or disease, if consistent with the circumstances, conditions, 
or hardships of such service, notwithstanding the fact that 
there is no official record of such incurrence or aggravation 
in such service, and to that end, shall resolve every 
reasonable doubt in favor of the veteran.  Service connection 
for such injury or disease may be rebutted by clear and 
convincing evidence to the contrary.  38 U.S.C.A. § 1154(b); 
38 C.F.R. § 3.304(d).  

Since there is no evidence of record indicating that the 
veteran actually served in combat, pursuant to 38 U.S.C.A. 
§ 1154(b), the veteran's service records should be obtained 
in an effort to determine if he indeed served in combat and 
was exposed to acoustic trauma in service.  

Accordingly, the case is REMANDED for the following:

1.  The RO should attempt to obtain the 
veteran's private medical records, if 
any, from Dr. Joe Colclasure; Arkansas 
Otolaryngology Center; 1021 Kanis Road; 
Little Rock, Arkansas 72205, and 
associate those records with the claims 
folder.  

2.  The veteran's service records should 
be obtained from the National Personnel 
Records Center or an appropriate source, 
and associated with the claims folder.  

3.  If the veteran's service records show 
combat service, and he has impaired 
hearing pursuant to 38 C.F.R. § 3.385, 
the RO should schedule the veteran for a 
VA audiology examination.  The claims 
folder must be made available to the 
examiner before the examination, and the 
examiner must state if the claims folder 
was reviewed.  The examiner should 
indicate whether it is at least as likely 
as not, that the veteran's bilateral 
hearing loss is related to any events 
occurring during the veteran's active 
service.  The term "at least as likely 
as not" does not mean within the realm 
of medical possibility, but rather that 
the weight of medical evidence both for 
and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiner must 
provide rationale for any opinions 
related.  

4.  After the above development has been 
performed, the RO should review the 
record and ensure that it complies with 
the REMAND.  If not, the RO should 
undertake remedial action prior to 
returning the claim to the Board.  See 
Stegall v. West, 11 Vet. App. 268, 271 
(1998).  

5  The claim should then be re-
adjudicated and if the benefits sought on 
appeal remain denied, the veteran should 
be furnished a supplemental statement of 
the case.  After an appropriate period of 
time to respond, the case should then be 
returned to the Board for further review.  
In this regard, the RO is reminded that 
this case has been advanced on the 
Board's docket; all action should be 
taken expeditiously.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	N. R. ROBIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 


